DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an oxide semiconductor thin film comprising: an oxide semiconductor that mainly contains In, Sn, and Ge, wherein an atom ratio of Ge/(In+Sn+Ge) is 0.07 or more and 0.40 or less, as recited in independent claim 1.  Claims 2-9 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a sputtering target comprising: a sintered body of an oxide semiconductor containing In, Sn, and Ge as main components, wherein an atom ratio of Ge/(In+Sn+Ge) is 0.07 or more and 0.40 or less, as recited in independent claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YAMAZAKI  et al. (US 2012/0149147), GOTO et al. (US 2019/0123207), YAMAZAKI  et al. (US 2015/0155373), TSURUMA et al. (US 2019/0006473), and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 18, 2021